Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00273-CV

                          IN THE INTEREST OF M.G.C., a Child

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-00323
                       Honorable Janet P. Littlejohn, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against appellant.

       SIGNED October 29, 2014.


                                               _________________________________
                                               Rebeca C. Martinez, Justice